[Cite as In re K.B., 2018-Ohio-3600.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 IN RE: K.B.                                   :
                                               :
                                               :   Appellate Case No. 27982
                                               :
                                               :   Trial Court Case No. 2015-7650
                                               :
                                               :   (Appeal from Common Pleas Court-
                                               :   Juvenile Division)
                                               :
                                               :

                                         ...........

                                         OPINION

                          Rendered on the 7th day of September, 2018.

                                         ...........

CEDRIC DOUGLAS, 316 Superior Avenue, Apartment G, Dayton, Ohio 45406
     Appellant-Pro Se

B.T., Dayton, Ohio
       Appellee-Pro Se

                                        .............
                                                                                         -2-


FROELICH, J.

       {¶ 1} Cedric Douglas, pro se, appeals from a judgment of the Montgomery County

Court of Common Pleas, Juvenile Division, which overruled Douglas’s objections to the

magistrate’s decision and denied Douglas’s motions for interim parenting time, visitation,

and change of custody. For the following reasons, the trial court’s judgment will be

reversed, and the matter will be remanded for further proceedings.

                        I. Background and Procedural History

       {¶ 2} In December 2015, Douglas filed a motion in the juvenile court for visitation

by a non-parent, seeking visitation with K.B. On February 16, 2016, Douglas filed a

second motion seeking custody of K.B. In both motions, Douglas identified himself as

K.B.’s father, but he indicated in subsequent filings that K.B. is not his biological child.

The magistrate held a hearing on the motions on March 1, 2016.

       {¶ 3} The record indicates that, at the hearing, Douglas orally requested an interim

order of visitation, which the magistrate orally denied. In a written entry, the magistrate

scheduled a trial for April 21, 2016. Douglas filed a motion to set aside the magistrate’s

decision.   On March 23, 2016, the trial court denied the motion, stating that it had

reviewed the audio recording of the hearing and that the magistrate had correctly

concluded that there was insufficient information to make a determination as to an interim

visitation order.

       {¶ 4} A trial was held on April 21, 2016, as scheduled; both Douglas and K.B.’s

mother (“Mother”) appeared. On May 10, 2016, the magistrate issued a written decision

denying the request for visitation; the entry noted that the motion for change of custody

was withdrawn at Douglas’s request.        Douglas filed objections to the magistrate’s
                                                                                           -3-


decision, claiming racial bias by the magistrate and that Mother was not credible, and he

requested a transcript.    The motion for a transcript was granted, but Douglas was

required to arrange for payment of a transcript within 14 days; Douglas apparently did not

comply with this order, and no transcript was filed.

       {¶ 5} On June 23, 2016, the trial court entered a judgment overruling Douglas’s

objections, denying the motion for visitation, and noting that the motion for a change of

custody had been withdrawn. The trial court indicated that it had reviewed the audio

recording of the hearing and found no support for Douglas’s allegations. The court

stated, in part, that the magistrate was respectful to both parties, competently handled

the hearing, displayed no racial bias, and did not commit any ethical violations.

       {¶ 6} Douglas did not appeal the trial court’s June 23, 2016 judgment.

       {¶ 7} On October 13, 2017, Douglas filed another motion for visitation by a non-

parent, asserting that he had been emotionally and financially responsible for K.B. since

K.B.’s birth in 2010. On the same date, Douglas filed a motion to remove the magistrate,

alleging that the magistrate could not be fair due to the prior case. The trial court denied

the motion to remove the magistrate, and a hearing before the magistrate was scheduled

on the motion for visitation.

       {¶ 8} In November 2017, Douglas requested that a court-appointed special

advocate (CASA) be appointed for K.B. He also filed a motion for interim parenting time.

On December 11, 2017, the magistrate held a hearing on the motions for visitation and

interim parenting time, during which Mother and Douglas appeared. The same day, the

magistrate issued a decision scheduling a trial on the matter for March 30, 2018; the

magistrate’s decision did not rule on the merits of the motions for visitation and for interim
                                                                                          -4-


parenting time.

       {¶ 9} Douglas objected to the magistrate’s decision and requested a transcript.

Stated generally, Douglas raised in his objections that his drug abuse allegation regarding

Mother had not been addressed, that his request for a CASA and emergency custody

had not been addressed, that laws regarding putative fathers were not being enforced,

and that the magistrate was not acting in a “fair, honest” manner. On January 11, 2018,

the trial court granted the motion for a transcript and directed Douglas to contact the court

reporter within 14 days to arrange for payment for the transcript. The court further

granted Douglas 14 days after the filing of the transcript to supplement his objections.

The record does not indicate whether Douglas contacted the court reporter, but no

transcript was filed.

       {¶ 10} On January 29, 2018, the chief justice of the Supreme Court of Ohio issued

an entry denying a request by Douglas for the disqualification of the trial court judge.

Douglas had argued that the judge should be removed because he refused to disqualify

the magistrate handling this case. (In February 2018, the chief justice denied Douglas’s

motion for reconsideration, and she denied additional affidavits of disqualification and

motions for reconsideration in March and April 2018.)

       {¶ 11} On February 1, 2018, Douglas filed a motion for the appointment of an

attorney and another motion for interim visitation. On February 7, 2018, Douglas filed a

motion to expedite the trial. On February 8, 2018, Douglas filed a motion for custody of

K.B. These matters were scheduled to be heard by the magistrate on March 30, 2018,

the scheduled trial date for Douglas’s prior motions.

       {¶ 12} On February 22, 2018, the trial court overruled Douglas’s objections to the
                                                                                           -5-


magistrate’s December 11, 2017 decision, and its order set the matter for trial before the

magistrate on March 30, 2018. Also on February 22, the trial court overruled Douglas’s

motion for the appointment of counsel, finding that he was not constitutionally or statutorily

entitled to court-appointed counsel.

       {¶ 13} On February 26, 2018, Douglas filed a motion to compel, asking the trial

court to compel Mother to let him see K.B.

       {¶ 14} A trial was held before the magistrate on March 30, 2018, apparently with

Douglas and Mother present. The record does not contain a transcript of that hearing.

       {¶ 15} On April 16, 2018, the magistrate filed a decision addressing (1) the October

13, 2017 motion for visitation, (2) the November 17, 2017 motion for interim order of

parenting time, (3) the February 1, 2018 motion for interim visitation, and (4) the February

8, 2018 motion for change of custody. The magistrate denied each of the motions,

finding that neither visitation nor legal custody to Douglas was in the child’s best interest.

       {¶ 16} Three days later, on April 19, Douglas filed a request for a transcript and

objections to the magistrate’s decision.        In his objections, Douglas accused the

magistrate, trial court, and the chief justice of the Ohio Supreme Court of “corruption” and

asserted that the magistrate’s attitude was “unbecoming of a judicial official.”

       {¶ 17} On April 23, 2018, the trial court overruled Douglas’s objections, stating that

Douglas discussed several matters “none of which were related to the matters before the

Court.” The court noted that Douglas did “not assert a mistake of fact or error of law that

occurred at the hearing and therefore influenced the Magistrate’s Decision.” The trial

court adopted the magistrate’s ruling and entered judgment accordingly.

       {¶ 18} Douglas appeals from the trial court’s judgment, raising two assignments of
                                                                                        -6-


error. We will address them in reverse order.

                         II. Allegations of Bias and Prejudice

       {¶ 19} In his second assignment of error, Douglas claims that the magistrate’s

decision and the trial court’s judgment were based on bias and prejudice, warranting

reversal.

       {¶ 20} “The disqualification of a judge is an extraordinary remedy.”          In re

Disqualification of Capper, 134 Ohio St. 3d 1271, 2012-Ohio-6287, 984 N.E.2d 1082, ¶ 26.

R.C. 2701.03 sets forth the procedures for seeking disqualification of a common pleas

court judge for prejudice. Under that statute, a party or the party’s attorney may file an

affidavit of disqualification with the clerk of the Supreme Court of Ohio. R.C. 2701.03(A).

The affidavit must meet several requirements, as set forth in R.C. 2701.03(B). If a proper

affidavit is submitted, the chief justice of the supreme court or his or her designee

determines whether the trial judge is biased or prejudiced.        R.C. 2701.03(D), (E).

Douglas employed this procedure on several occasions, seeking the disqualification of

the trial judge; the chief justice of the Supreme Court of Ohio denied his requests for

disqualification and denied his motions for reconsideration of those decisions.

       {¶ 21} The procedure set forth in R.C. 2701.03 provides “the exclusive means by

which a litigant may claim that a common pleas judge is biased and prejudiced.” Jones

v. Billingham, 105 Ohio App. 3d 8, 11, 663 N.E.2d 657 (2d Dist.1995); see also, e.g., State

v. Osie, 140 Ohio St. 3d 131, 2014-Ohio-2966, 16 N.E.3d 588, ¶ 62; Dibert v. Carpenter,

2017-Ohio-689, 85 N.E.3d 419, ¶ 88 (2d Dist.); State v. Hudson, 2d Dist. Clark No. 2014

CA 53, 2014-Ohio-5363, ¶ 25; State v. Galluzzo, 2d Dist. Champaign No. 2004-CA-25,

2006-Ohio-309, ¶ 15.     “A court of appeals does not have authority to rule on the
                                                                                                -7-


disqualification of the trial judge or to void a judgment of the trial court on that basis.”

Easterling v. Hafer, 2d Dist. Montgomery No. 24950, 2012-Ohio-2101, ¶ 9.

       {¶ 22} Moreover, we find nothing in the record before us to suggest that the trial

court’s judgment was based on bias or prejudice against Douglas. “Judicial bias is ‘a

hostile feeling or spirit of ill will or undue friendship or favoritism toward one of the litigants

or his attorney, with the formation of a fixed anticipatory judgment on the part of the judge,

as contradistinguished from an open state of mind which will be governed by the law and

the facts.’ ” Weiner v. Kwait, 2d Dist. Montgomery No. 19289, 2003-Ohio-3409, ¶ 89-90.

“A judge is presumed to follow the law and not to be biased, and the appearance of bias

or prejudice must be compelling to overcome these presumptions.” In re Disqualification

of George, 100 Ohio St. 3d 1241, 2003-Ohio-5489, 798 N.E.2d 23, ¶ 5; State v. Hall, 2d

Dist. Montgomery No. 25858, 2014-Ohio-416, ¶ 9.

       {¶ 23} Absent a showing of actual bias, the mere fact that the trial court had

previously presided over and denied Douglas’s prior motions for visitation, parenting time,

and custody did not preclude the trial court from presiding over the motions at issue here.

See In re Disqualification of Aubry, 117 Ohio St. 3d 1245, 2006-Ohio-7231, 884 N.E.2d
1095, ¶ 7 (“a judge who presided over prior proceedings involving one or more parties

presently before the court is not thereby disqualified from presiding over later proceedings

involving the same parties”). And, there is nothing in this record to suggest that Douglas

would have received a more favorable decision had another magistrate or trial judge

presided over his case.

       {¶ 24} Douglas’s second assignment of error is overruled.

                           III. Review of Trial Court’s Judgment
                                                                                           -8-


       {¶ 25} In his first assignment of error, Douglas claims that the trial court erred in

denying his motion for visitation, because he satisfied the requirements of R.C. 3109.051.

Douglas states that he has “an affinity” for and “deep bond” with K.B. and has had a

parenting role in K.B.’s life. Douglas describes a “co-parenting regime” in which he

purchased necessities for K.B., took K.B. for medical care, addressed issues that K.B.

had at school, and cared for K.B. at his (Douglas’s) residence.

       {¶ 26} Juv.R. 40(D)(3)(b)(i) allows parties 14 days to object after a magistrate’s

decision is filed. Objections must be specific and state with particularity the grounds for

the objection. Juv.R. 40(D)(3)(b)(ii). The rule further provides:

       An objection to a factual finding, whether or not specifically designated as

       a finding of fact under Juv.R. 40(D)(3)(a)(ii), shall be supported by a

       transcript of all the evidence submitted to the magistrate relevant to that

       finding or an affidavit of that evidence if a transcript is not available. With

       leave of court, alternative technology or manner of reviewing the relevant

       evidence may be considered. The objecting party shall file the transcript

       or affidavit with the court within thirty days after filing objections unless the

       court extends the time in writing for preparation of the transcript or other

       good cause. If a party files timely objections prior to the date on which a

       transcript is prepared, the party may seek leave of court to supplement the

       objections.

Juv.R. 40(D)(3)(b)(iii). In addition, Juv.R. 40(D)(3)(b)(iv) states:

       Except for a claim of plain error, a party shall not assign as error on appeal

       the court’s adoption of any factual finding or legal conclusion, whether or
                                                                                         -9-


      not specifically designated as a finding of fact or conclusion of law under

      Juv.R. 40(D)(3)(a)(ii), unless the party has objected to that finding or

      conclusion as required by Juv.R. 40(D)(3)(b).

      {¶ 27} If objections are filed, the trial court is to “undertake an independent review

as to the objected matters to ascertain that the magistrate has properly determined the

factual issues and appropriately applied the law.” Juv.R. 40(D)(4)(d). The court must

conduct a de novo review, without deference to the magistrate’s findings. See, e.g., In

re D.D.J., 2d Dist. Montgomery No. 27256, 2017-Ohio-4202, ¶ 20. In contrast, if no

timely objections are filed, the court may adopt a magistrate’s decision, unless it

determines that there is an error of law or other defect evident on the face of the

magistrate’s decision. Juv.R. 40(D)(4)(c).

      {¶ 28} We review the trial court’s adoption of a magistrate’s decision for an abuse

of discretion. In re D.D.J. at ¶ 21. A trial court abuses its discretion when it acts

arbitrarily, unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St. 3d
217, 219, 450 N.E.2d 1140 (1983).

      {¶ 29} In this case, the magistrate denied Douglas’s motions on April 16, 2018.

Three days later, Douglas filed timely objections to the magistrate’s decision and

requested a transcript of the March 30 hearing. On April 23, 2018, one week after the

magistrate’s decision, the trial court overruled Douglas’s objections, adopted the

magistrate’s decision, and entered judgment against Douglas.

      {¶ 30} In overruling Douglas’s objections, the trial court concluded that Douglas’s

objections did not relate to the matters before the court, and it implicitly concluded that

there was nothing in the record that could support Douglas’s objections.          Although
                                                                                          -10-


Douglas’s objections could reasonably be described as a diatribe against the judicial

officers involved in his case, it appears also to be broadly alleging that the magistrate’s

ruling and other unfavorable decisions against him were based on a personal animus or

bias against him and were not consistent with the facts and the rule of law.

       {¶ 31} Significantly, in conjunction with the filing of his timely objections, Douglas

asked for a transcript of the March 30, 2018 hearing. Under Juv.R. 40(D)(3)(b)(iii),

Douglas would have had 30 days to file the transcript. Even if Douglas’s initial objections

were only general, we have noted that, when a transcript is requested and filed, allowing

specific supplemental objections to be filed after the initial filing of general objections is

done as a matter of course. See Przybyla v. Przybyla, 2d Dist. Montgomery No. 27852,

2018-Ohio-3071, ¶ 103.       Thus, once a transcript were filed, Douglas could have

requested an opportunity to supplement his objections to raise issues directly related to

the magistrate’s findings that visitation and a change of custody were not in K.B.’s best

interest. The trial court’s judgment entry was filed prior to the expiration of the 30-day

period for filing a transcript, thus preventing Douglas from seeking leave to file

supplemental objections and from presenting the necessary evidentiary materials to

support his objections. We therefore conclude that the trial court erred by ruling on the

objections without affording Douglas an opportunity to file the transcript and to seek leave

to file supplemental objections. See, e.g., In re D.D.J., 2d Dist. Montgomery No. 27256,

2017-Ohio-4202.

       {¶ 32} We note that Douglas states in his appellate brief that “[t]he preponderance

of evidence is damning and very clear” that he has a right to reasonable companionship

and visitation with K.B. At oral argument, Douglas asserted that he introduced exhibits
                                                                                       -11-


and testimony at the hearing before the magistrate which support his argument regarding

visitation. Douglas further expressed at oral argument that, in the past, he has elected

not to order a transcript due to the requirement that he pay for it. We emphasize that

Douglas has the burden to support his objections to the magistrate’s factual findings with

“a transcript of all the evidence submitted to the magistrate relevant to that finding.”

Juv.R. 40(D)(3)(b)(iii). If, upon remand, Douglas chooses not to timely file a transcript

and supplement his objections, the trial court would have no means to ascertain whether

“the magistrate has properly determined the factual issues and appropriately applied the

law,” other than what was apparent from the face of the magistrate’s decision. See

Juv.R. 40(D)(4)(d).

      {¶ 33} Douglas’s first assignment of error is sustained.

                                    IV. Conclusion

      {¶ 34} The trial court’s judgment will be reversed, and the matter will be remanded

for further proceedings.

                                    .............


WELBAUM, P.J. and TUCKER, J., concur.

Copies mailed to:

Cedric Douglas
B.T.
Hon. Anthony Capizzi